The Honorable Jack Crumbly State Senator
1823 SFC 414 Widener, Arkansas 72394-9404
Dear Senator Crumbly:
You have requested my opinion on a number of questions concerning the City of Helena-West Helena and its budget situation. It has come to my attention, however, that a lawsuit has been filed on the subject matter of your request:Pride, et al. v. Willis, et al., CV-2011-42 (Circuit Court of Phillips County, Arkansas, Civil Division, complaint filed February 8, 2011).
I have a statutory duty to render my opinion to legislators, prosecuting attorneys, and other state officials on certain matters of state law.1 But my office follows a long-standing policy against issuing opinions on matters that are the subject of litigation.2 This is in recognition of the judiciary's independent constitutional role. It has long been the policy of the Attorney General, as an office in the executive branch of government, to refrain from rendering opinions on matters that are pending before the courts for determination.3
I must therefore respectfully decline to issue an opinion in this instance. Your questions relate directly to the legal issues before the court. The questions must be resolved in that judicial forum. Any opinion from my office would amount to executive comment on matters that are properly before a judicial body. *Page 2 
Deputy Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL Attorney General
DM:EAW/cyh
1 A.C.A. § 25-16-706 (Repl. 2002).
2 See, e.g., Op. Att'y Gen. Nos. 2009-089, 2008-183, and 2007-039 (and opinions cited therein).
3 See Op. Att'y Gen. 2008-034.